UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________

TOWAKI KOMATSU,
                               Plaintiff,

                   -against-                                         ADMINISTRATIVE ORDER
                                                                          21-cv-1838
UNITED STATES OF AMERICA, et al.,

                      Defendants.
_________________________________


          IN THE MATTER OF THE DESIGNATION OF A MAGISTRATE JUDGE
                      FOR SERVICE IN ANOTHER DISTRICT


Pursuant to 28 U.S.C. ' 636(f), in an emergency and upon the concurrence of the chief judges of
the districts involved, a United States magistrate judge may be temporarily assigned to perform
any of the duties specified in subsections (a), (b), or (c) of this section in a judicial district other
than the judicial district for which he or she has been appointed. No magistrate judge shall perform
any of such duties in a district to which he or she has been temporarily assigned until an order has
been issued by the chief judge of such district specifying the emergency by reason of which the
magistrate judge is being transferred, the duration of his or her assignment, and the duties which
he or she is authorized to perform.


Due to the assignment of the above-titled case to the Honorable Raymond J. Dearie, United States
District Judge of the Eastern District of New York, and for the reasons stated in the Administrative
Order in this case (ECF Doc. No. 9), a magistrate judge from the Eastern District of New York is
required to handle matters in the above-titled case. The court therefore certifies the need for
assistance from a visiting U.S. magistrate judge from the Eastern District of New York from May
28, 2021, to June 1, 2022, or thereafter as required to complete unfinished business. It is therefore


ORDERED, with the concurrence of the Honorable Margo K. Brodie, Chief Judge of the Eastern
District of New York, that United States Magistrate Judge Roanne L. Mann is hereby designated
to hold court in the Southern District of New York and perform any and all judicial duties
designated under 28 U.S.C. ' 636, subsections (a), (b), and (c), for the specific case Komatsu v.
United States of America, et al., Case No. 21-cv-1838, and any related matters, for a period from
May 28, 2021, to June 1, 2022, or thereafter as required to complete unfinished business.



Dated this 28th day of May, 2021

                                                    SO ORDERED:




                                                    ____________________________________
                                                        LAURA TAYLOR SWAIN, U.S.D.J.
                                                                 Chief Judge
